Case 19-10850   Doc 25   Filed 11/27/19 Entered 11/27/19 13:06:47   Main Document
                                      Pg 1 of 5
Case 19-10850   Doc 25   Filed 11/27/19 Entered 11/27/19 13:06:47   Main Document
                                      Pg 2 of 5
Case 19-10850   Doc 25   Filed 11/27/19 Entered 11/27/19 13:06:47   Main Document
                                      Pg 3 of 5
Case 19-10850        Doc 25      Filed 11/27/19 Entered 11/27/19 13:06:47        Main Document
                                              Pg 4 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                               CAPE GIRARDEAU DIVISION

 In Re:                                             Case No. 19-10850

 Brian Steele
                                                    Chapter 13
 Emily Steele
 fka Emily Hutteger

 Debtors.                                           Judge Barry S. Schermer

                                  CERTIFICATE OF SERVICE

I certify that on November 27, 2019, a copy of the foregoing Amended Notice of Postpetition
Mortgage Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s ECF System. Party/Parties may access this
filing through the Court’s system:

          Andrew R. Magdy, Debtors’ Counsel
          andrewmagdy@gmail.com

          Diana S. Daugherty, Chapter 13 Trustee
          Standing_trustee@ch13stl.com

          U.S. Trustee, Office of the United States Trustee
          USTPRegion13.SL.ECF@usdoj.gov

I further certify that on November 27, 2019, a copy of the foregoing Amended Notice of
Postpetition Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage
prepaid and properly addressed to the following:

          Brian Steele, Debtor
          1004 Elliot Court
          Perryville, MO 63775
Case 19-10850   Doc 25       Filed 11/27/19 Entered 11/27/19 13:06:47    Main Document
                                          Pg 5 of 5


      Emily Steele, Debtor
      1004 Elliot Court
      Perryville, MO 63775



 Dated: November 27, 2019                    /s/ D. Anthony Sottile
                                             D. Anthony Sottile
                                             Authorized Agent for Creditor
                                             Sottile & Barile, LLC
                                             394 Wards Corner Road, Suite 180
                                             Loveland, OH 45140
                                             Phone: 513.444.4100
                                             Email: bankruptcy@sottileandbarile.com
